Citation Nr: 0817607	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-15 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for Hepatitis C (HVC).

2.	Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1981 and from June 1993 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that confirmed and continued the 
previous denial of service connection for HVC.


FINDINGS OF FACT

1.	The claim for service connection for Hepatitis C was 
previously denied in a May 1998 decision.  The veteran did 
not appeal that decision.

2.	Evidence received since the May 1998 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for Hepatitis C.

3.	Hepatitis C was not identified during the veteran's first 
period of service from September 1977 to September 1981 or 
within the one-year period following his discharge from 
active duty.  The preponderance of the competent evidence is 
against finding that the condition is related to that period 
of military service or any event thereof.

4.	The veteran's Hepatitis C was not noted at service 
entrance in June 1993; clear and unmistakable evidence 
demonstrates that the veteran's Hepatitis C preexisted 
service entrance in June 1993; and clear and unmistakable 
evidence demonstrates that the veteran's Hepatitis did not 
permanently increase in severity after his second period of 
service.



CONCLUSIONS OF LAW

1.	The May 1998 rating decision that denied service 
connection for Hepatitis C is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.	New and material evidence has been received to reopen the 
claim for service connection for Hepatitis C.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).

3.	Hepatitis C was not incurred in or aggravated by the first 
period of active service from September 1977 to September 
1981.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f) 
(2007).

4.	The veteran's Hepatitis C clearly and unmistakably existed 
prior to entry into military service in June 1993, and the 
presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2007).

5.	The veteran's preexisting Hepatitis C clearly and 
unmistakably was not aggravated by the second period of 
active service from June 1993 to June 1997.  38 U.S.C.A. §§ 
1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and a rating 
decision in June 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2006 
statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained several medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

The Board is also aware of the decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding notice requirements for 
claims to reopen final decisions.  However, the issue of 
whether new and material evidence has been submitted to 
reopen the claim is being resolved in favor of the claimant.  
Therefore, the Board finds that the requirements outlined in 
Kent are not applicable in this case.  

New and Material Evidence

Where the claim in question has been finally adjudicated at 
the RO level and not appealed, the statutes make clear that 
the Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Thus, despite the various characterizations of the 
issue throughout the appeal, the Board must make an 
independent determination as to whether new and material 
evidence has been presented to reopen the claim for service 
connection for HVC before reaching the merits of the claim.  

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  Here, the RO denied the veteran's claim for 
service connection for HVC in May 1998 and the veteran did 
not file a timely appeal.  Thus, the May 1998 decision is a 
finally adjudicated claim.

Under applicable law, VA can only reopen a finally 
adjudicated claim and review the former disposition if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last denial of the claim, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

To determine whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of service medical records from November 
1988 to May 1997, the veteran's statements, and a VA 
examination report from March 1998.  The RO found that the 
evidence did not show that the veteran was treated for needle 
sticks, had elevated liver function, or was diagnosed with 
HVC during his period of service from 1977 to 1981.  The RO 
also concluded that the veteran's HVC existed prior to his 
enlistment in June 1993 and was not aggravated by service.  
Accordingly, the service connection claim was denied.  

The veteran applied to reopen his claim for service 
connection for HVC in December 2004.  He asserted that he 
contracted HVC from needle sticks or as a result of being 
immunized by a jet air gun while serving as a corpsman in the 
Navy from September 1977 to September 1991.  He stated that 
VA has acknowledged a causal relationship between 
inoculations with jet air gun injectors and HVC in a VBA Fast 
Letter dated April, 13, 2004.  Other evidence submitted 
includes VA treatment records from August 2004 to February 
2005 and a VA examination report from June 2005.

The Board finds that the aforementioned evidence, which was 
not previously submitted to agency decision makers, is 
material because it suggests a plausible nexus between the 
veteran's service and his HVC.  38 C.F.R. § 3.303.  
Accordingly, the Board finds that the record contains new and 
material evidence and the claim may be reopened. 

Since, the Board has determined that the claim may be 
reopened, it is necessary to consider whether the appellant 
would be prejudiced by the Board proceeding to a decision on 
the merits.  In this case, the veteran was provided with the 
laws and regulations pertaining to consideration of the claim 
on the merits in a Statement of the Case in April 2006.  The 
veteran also provided an argument addressing his claim on the 
merits in July 2006.  Given that the veteran had adequate 
notice of the applicable regulations, the Board finds that 
the veteran would not be prejudiced by the Board's review of 
the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service Connection

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992)).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

A claimant with active service may also be granted service 
connection for disease or disability aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  A veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b).  The presumption of soundness attaches only where 
there has been an induction examination that did not detect 
or note the disability that the veteran later complains 
about.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
regulations expressly provide that the term "noted" 
signifies only such conditions as are recorded in examination 
reports.  38 C.F.R. § 3.304(b).  

The VA Office of the General Counsel has determined that VA 
must meet two prongs to rebut the presumption of soundness.  
38 U.S.C.A. § 7104(c).  First, VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder.  Second, VA must show by clear and unmistakable 
evidence that the pre-existing disease or disorder was not 
aggravated during service.  VAOPGCPREC 3-03 (July 16, 2003), 
69 Fed. Reg. 25178 (2004).  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  

The clear and unmistakable burden is a formidable one.  
Kinnaman v. Principi, 4 Vet. App. 20 (1993).  In determining 
whether there is such evidence, the Board must conduct an 
impartial and thorough review of all the evidence of record.  
Crowe v. Brown, 7 Vet. App. 238 (1994); Harris v. West, 203 
F.3d 1347 (Fed. Cir. 2000).  

As an initial matter, the veteran has presented competent 
medical evidence of a current diagnosis of HVC, confirmed via 
multiple blood tests and a liver biopsy.  In the absence of 
evidence to the contrary, the Board accepts the current 
diagnosis of HVC as an established fact.  Thus, the remaining 
question before the Board is whether this disease was 
incurred in or aggravated by either period of active military 
service.

Service personnel records show that the veteran served as a 
Navy Corpsman from September 1997 to September 1981.  
However, his service medical records are devoid of any 
complaints of or treatment for needle sticks, evidence of 
liver or blood abnormalities, or diagnoses of Hepatitis.

A record from the University Hospital of Arkansas dated 
February 1992 shows that the veteran complained that he had 
two needle sticks in November 1991.  He was subsequently 
counseled on seroconversion times and given HIV and Hepatitis 
B tests.  Test results dated February 1992 indicated that his 
Hepatitis screening was reactive.  

The veteran provided two identical HVC histories in treatment 
notes dated November 1996 and June 1997.  He reported that he 
was told that he had an elevated ALT in 1989 and a positive 
HVC screen in 1991 after donating blood.  He also stated that 
he had two needlesticks while incinerating medical supplies 
in the late 1980s and one needle stick as a medical student.  

The veteran underwent a VA examination in March 1998.  At 
that time, he reported that he "may have" contracted the 
virus from a needle stick during service.  He also stated 
that it was possible that he got the virus from stepping on 
bare needles while working in the civilian sector between 
1984 and 1985.  He asserted that his wife had been tested for 
the virus and was negative.  

Service medical records from June 1993 to June 1997 do not 
show that the veteran was treated for any HVC related 
symptoms.  Although a "Summary of Care" document notes that 
he had a liver biopsy in February 1997, the record does not 
contain any additional information about that procedure.  
 
In a "Fast Letter" issued in June 2004 (Fast Letter 04- 13, 
June 29, 2004), VA noted that one regional office had issued 
a rating decision granting service connection for HVC as the 
result of immunization with a "jet air gun."  The decision 
was based on a statement that was incorrectly ascribed to a 
VA physician to the effect that persons who were inoculated 
with a jet injector were at risk of having HVC.  In a letter 
dated June 29, 2004, VA clarified that the large majority of 
HVC infections can be accounted for by known modes of 
transmission; primarily transfusion of blood products before 
1992 and injection drug use.  But, VA conceded that despite 
the lack of any scientific evidence to document transmission 
of HVC with air gun injectors, such transmission is 
biologically plausible.  Therefore, VA found that it was 
"essential that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the airgun was the source of the veteran's [HVC]."

The veteran underwent a second VA examination in June 2005.  
He reported that he was first diagnosed with HVC in 1990.  He 
stated that he had three liver biopsies between 1995 and 
2004.  On physical examination, the veteran's abdomen was 
unremarkable.  There was no liver enlargement, tenderness of 
the abdomen, masses, or guarding.  Bowel sounds were present.  
After reviewing the claims file, the examiner concluded that 
it was not as least likely as not that the veteran's HVC 
resulted from possible needle sticks or other exposure during 
his times of active service.  He concluded that the virus was 
more likely attributable to activities outside of the 
veteran's times in service.

The veteran was afforded a third VA examination in May 2006.  
The examiner stated that while the virus can be transmitted 
by needle sticks, those incidents are very low.  He also 
asserted that the risk of obtaining HVC from injections from 
an air gun was less than 20 percent.  After reviewing the 
claims file, the examiner noted that the evidence did not 
show that the veteran injected street drugs, had blood 
transfusions, received clotting factor, was on kidney 
dialysis, had liver disease, or had sex or lived with an 
infected person.  Yet, the examiner reported that medical 
literature shows that up to 20 percent of people with HVC do 
not have identifiable risk factors.  Accordingly, he opined 
that the veteran's HVC was not the result of air gun 
injections but mostly attributable to an unidentifiable risk 
factor.
 
After thoroughly reviewing the record, the Board finds that 
the preponderance of the competent evidence is against 
finding that the veteran's HVC resulted from needle sticks or 
immunizations administered during his first period of service 
for four reasons.  First, there is no notation of any liver 
or blood abnormalities or Hepatitis in his service medical 
records or within one year following separation.  Second, the 
veteran failed to report that his HVC was in any way 
connected to his service in the histories provided before 
this claim was filed in September 1997.  Third, the evidence 
shows that Hepatitis was first detected in 1991, 10 years 
after his first separation from service.  Fourth, after 
thoroughly reviewing the claims file and examining the 
veteran, the June 2005 and the May 2006 VA examiners both 
concluded that his condition was more likely attributable to 
activities outside his time in service.

The Board acknowledges that as a medical doctor, the veteran 
is competent to offer a medical opinion about the cause of 
his condition.  However, after weighing the evidence, the 
Board attaches greater probative weight to the clinical 
findings of the VA examiners.  Cartright v. Derwinski, 2 Vet. 
App. 24 (1991) (interest in the outcome of a proceeding may 
affect the credibility of testimony); Hayes v. Brown, 5 Vet. 
App. 60 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence). 

Turning to the issue of aggravation, the veteran's induction 
examination for his second period of service did not detect 
or note HVC.  Accordingly, the presumption of soundness 
attaches and VA must rebut the presumption by showing clear 
and unmistakable evidence that:  1) the veteran had HVC prior 
to his enlistment in 1993; and 2) the pre-existing disease or 
disorder was not aggravated during service.  

As was previously discussed, the veteran gave two histories 
wherein he reported having a positive HVC screen in 1991.  
Moreover, the record shows that he tested positive for 
Hepatitis in February 1992.  Although statements by the 
veteran concerning a preexisting condition are not usually 
sufficient to rebut the presumption of soundness; Gahman v. 
West, 13 Vet. App. 148 (1999); the Board affords them greater 
probative value here for two reasons.  First, unlike most 
claimants, the veteran is a medical professional who is 
competent to provide opinions regarding medical causation and 
diagnosis.  Second, the statements are trustworthy since they 
were made to physicians for purposes of diagnosis and 
treatment.  Rucker v. Brown, 10 Vet. App. 67 (1997) (although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Hence, the Board 
finds that the file contains clear and unmistakable evidence 
that the veteran's condition existed prior to his second 
period of service.

The Board also finds that the evidence clear and unmistakably 
shows that the veteran's HVC was not aggravated by service.  
Service medical records do not show that he was treated for 
any HVC related symptoms between 1993 and 1997.  Moreover, 
during a March 1998 VA examination, the veteran himself 
reported that he had not previously received treatment for 
HVC.  In fact, the record shows that he did not complain of 
symptoms or receive treatment for HVC until December 2004, 
seven years after his second separation.  Although a February 
1997 liver biopsy is noted in a "Summary of Care," the 
record contains no evidence to suggest that the procedure was 
provided for anything other than diagnosis.  Therefore, the 
Board finds that the evidence does not show an increase in 
disability due to HVC during the veteran's second period of 
service.  Without increase in disability during a period of 
service, aggravation of a preexisting disability during that 
period of service cannot be shown.

In conclusion, the Board finds that the preponderance of 
competent evidence shows that the veteran's HVC was not 
incurred in or aggravated by his first period of active 
service.  The Board further finds that the evidence rebuts 
the presumption of soundness and that the veteran's HVC 
preexisted his entry into his second period of service.  
However, the Board finds that service connection for 
aggravation of a preexisting condition must be denied for the 
second period of service because no increase in disability 
was shown during that period of service..

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for HVC and that claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for Hepatitis C is reopened.  
The appeal is allowed to that extent only.    

Service connection for Hepatitis C is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


